DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 9-14, in the reply filed on 1/27/2022 is acknowledged.
Claims 6-8 and 15-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niina et al. (JP 2003340973) [hereinafter Niina].
Niina discloses a transparent resin film for protecting a picture layer laminated on one side of a substrate (Fig. 1), comprising at least a surface protective layer (layer 1), and a transparent resin layer (layer 2), laminated on each other, the transparent resin film having a 
	Regarding claim 2, Niina discloses wherein the ultraviolet absorber is contained in at least one of the surface protective layer or the transparent resin layer (see abstract; claims 1-4).
	Regarding claims 3 and 9, Niina discloses an adhesion primer layer on a side opposite to the surface protective layer side of the transparent resin layer (adhesive layer 3 or layer 4).
	Regarding claims 4 and 10, Niina discloses the adhesion primer layer having a thickness of 0.5 µm or larger and 10 µm or smaller (paragraph [0042]).
	Regarding claims 5 and 11-14, Niina discloses wherein the ultraviolet absorber is a triazine ultraviolet absorber (see abstract; claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781